DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. 	Claims 1-16, 20, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. a.  	Claim 1 line 10 recites the limitation "said first portion of said extending member".  A first portion of said extending member was never previously disclosed.  There is insufficient antecedent basis for this limitation in the claim.  
b. 	Claim 1 line 13 discloses “said extending member comprising a first portion”.  A first portion of the extending member was previously disclosed in line 10.  
c. 	In claim 1 line 15 it states “said first portion adapted”.  There were two different first portions previously disclosed.  Please state which first portion is being referred to.  
d.  	Claim 14 is indefinite in that it states a ring-shaped structure adapted for rotating about said second portion of said extending member and restricting said locking ring to be moved towards said second shaft portion is arranged between an end of said second shaft portion and said locking ring positioning member”.  This seems to be discussing the embodiment disclosed on page 15 lines 9-15.  However in this embodiment that is no second receiver member.  Claim 14 depends on claim 13 which has a second receiver member.  Claim 14 with both a second receiver member and a rotating ring-shaped structure does not have antecedent basis from the specification.  
e. 	Claim 22 recites the limitation "said sliding member" in line 2.  A sliding member was not previously disclosed.  There is insufficient antecedent basis for this limitation in the claim.
f. 	Claim 22 recites the limitation "said second locking ring aperture” in line 5.  A  second locking ring aperture was not previously disclosed.  There is insufficient antecedent basis for this limitation in the claim.
g. 	Claim 24 line 6 recites the limitation "said extending”.  A extending was not previously disclosed by an extending member was.  There is insufficient antecedent basis for this limitation in the claim.
h. 	Claim 11 line 2 recites the limitation "a locking ring”.  A locking rings was previously disclosed.  There is insufficient antecedent basis for this limitation in the claim.

Drawings

4. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotating ring-shaped structure about the second portion of the extending member in claim 14 and the embedded element in the extending member in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. 	Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Burrows (6,890,269).
 	Burrows discloses an apparatus for connecting shaft portions (14, 20) of sports equipment in the form of a golf club shaft (title, Figs. 16-17) comprising: a first shaft portion (20) of sports equipment; a second shaft portion (14) of sports equipment; a locking means (32, 28, 44) for mounting the first (20) and second shaft (14) portions; the locking means (32, 28, 44) comprising a locking ring (44), an extending member (28) and a first receiver means (32); the extending member (28) mounted to the second shaft portion (14) (Fig. 17); the first receiver means (32) comprising a hollow portion adapted for receiving the first portion (30) of the extending member (28); the first receiver means (32) mounted to the first shaft portion (20); the locking ring (44) rotatably mounted on the extending member (28) (Fig. 17); the extending member (28) comprising the first portion (30) which is removably mounted to the first receiver means (32); and the first portion (30) adapted for restricting the rotational movement of the extending member (28) inside first shaft portion (20) (Ref. No. 30, 36, Col. 7, Lns. 10-22) and the extending member (28) is made of a material containing nylon, carbon-fiber or metal (Col. 6, Lns. 50-55).

Claim Rejections - 35 USC § 103

7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 2-8, 15, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows (6,890,269) in view of Demkowski (8,328,657).
 	Borrows discloses that the anti-rotational shapes between the extending member (28) and the first receiver means (32) are able to be splines, other flat-surfaced geometry or other suitable noncircular cross sectional geometry, and the first receiver means (32) comprises an aperture having the same shape as that of the cross-sectional shape of the first portion of the extending member (28) (Ref. No. 30, 36, Fig. 16, Col. 6, Ln. 66 through Col. 7, Ln. 5-22), the first receiver means (32) further comprises a threaded member (48) adapted to be received by the locking ring (44) when it is in a locking position arranged on an end portion of the first receiver means (32) (Figs. 16-17), and the extending member (28) further comprises second and third portions, the second portion is arranged between the first and second portions of the extending member (28) in the form that one is able to select portions as defined by the claim on part 28 (Fig. 16), and the locking ring (44) comprising first and second locking ring apertures arranged on opposing ends of the locking ring (44) (Figs. 16-17), the diameter of the second locking ring aperture is smaller than the diameter of the first locking ring aperture (Figs. 16-17).
 	Burrows lacks the cross-sectional shape of the first portion of the extending member is an ellipse-shaped structure, the cross-sectional shape of the first portion of the extending member is a polygonal-shaped structure, the first portion of the extending member comprises a first portion longitudinal structure mounted on the first portion, the hollow portion of the first receiver means comprises a concave region being arranged on the inner wall of the hollow portion adapted for receiving the first portion longitudinal structure of the first portion and the locking means further comprises a movement restricting means adapted for restricting the rotational movement between the extending member and the first shaft portion or the first receiver means, the movement restricting means comprises at least one longitudinal concave portion arranged on an outer wall of the first portion of the extending member and at least one convex structure mounted on an inner wall of the first receiver means or the first shaft portion, the longitudinal concave portion is an open-ended hole extending along the length of the first portion, the convex structure is a longitudinal convex structure mounted along the inner wall of the first receiver means or a portion of inner wall of the first shaft portion.
 	Demkowski discloses parts inserted into each other with cross sectional shapes as elliptical and polygonal (Col. 14, Lns. 47-60), or at least one longitudinal concave portion (412) arranged on an outer wall of a first part (Fig. 4) and at least one convex structure mounted on an inner wall of a second part (Col. 11, Lns. 18-22) in order to prevent relative rotation of each other (Col. 14, Lns. 9-19).  In view of Demkowski it would have been obvious to include in the apparatus of Burrows the cross-sectional shape of the first portion of the extending member is an ellipse-shaped structure, the cross-sectional shape of the first portion of the extending member is a polygonal-shaped structure, the first portion of the extending member comprises a first portion longitudinal structure mounted on the first portion, the hollow portion of the first receiver means comprises a concave region being arranged on the inner wall of the hollow portion adapted for receiving the first portion longitudinal structure of the first portion.
and the locking means further comprises a movement restricting means adapted for restricting the rotational movement between the extending member and the first shaft portion or the first receiver means, the movement restricting means comprises at least one longitudinal concave portion arranged on an outer wall of the first portion of the extending member and at least one convex structure mounted on an inner wall of the first receiver means or the first shaft portion, the longitudinal concave portion is an open-ended hole extending along the length of the first portion, the convex structure is a longitudinal convex structure mounted along the inner wall of the first receiver means or a portion of inner wall of the first shaft portion in order to use knows shapes in the market place for parts in a golf club coupled together by inserting one part into another to prevent rotation which would have a reasonable expectation of success.

9. 	Claims 9-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows (6,890,269) in view of Demkowski (8,328,657) as applied to claims 2-8, 15, and 24 above, and further in view of Hahn (3,516,697).
 	Burrows discloses the second portion of the extending member (28) is of a cylindrical structure (Fig. 16), and the locking means comprising the locking ring (44) adapted to rotate about the second portion of the extending member (28) (Figs. 16-17), the extending member (28) comprises a locking ring positioning member (40) adapted for restricting the movement of the locking ring (44) from the second portion of the extending member (28) to the first portion of the extending member (28), the locking ring positioning member (40) is arranged between the first and second portions of the extending member (28), the locking ring positioning member (40) is an extension which is extended outwardly from the outer wall of the extending member (28) (Figs. 16-17), and a ring-shaped structure (60) adapted for rotating about a second portion of the extending member in the form one is able to select a second portion including part 60 and restricting the locking ring (44) to be moved towards the second shaft portion is arranged between an end of the second shaft portion and the locking ring positioning member (40) in the form the end of the second shaft portion near the head (Fig. 1).
	Burrows lacks the third portion of the extending member is fixedly mounted inside the second shaft portion.
 	Hahn discloses a connection for a golf club shaft using a locking ring (160) on an extending member (118) inserted into one shaft portion (114) and threads (132) on a receiving member (116) inserted into the other shaft portion (112).  In view of Hahn it would have been obvious to modify the apparatus of Burrows to have the third portion of the extending member being fixedly mounted inside the second shaft portion in order to make the connection less bulky and in order to make the connection more visually appealing by having both ends of the coupler inserted into both shaft portions.
 
Allowable Subject Matter

10. 	Claims 13, 20, and 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion


11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SLB/ 25 March 2021			/STEPHEN L BLAU/                                                            Primary Examiner, Art Unit 3711